 1
                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3

 4 MICHAEL BLACK,                                        Case No. 2:19-cv-01270-APG-NJK

 5                       Petitioner,                     ORDER

              v.
 6
   WARDEN OF NEVADA SOUTHERN
 7 DETENTION CENTER,

 8                       Respondents.

 9

10          Mail from the court to petitioner Michael Black has been returned. ECF No. 4, ECF No.

     5, ECF No. 6. I dismiss this action because Mr. Black has not informed the court of his current
11
     address. See Local Rule IA 3-1. Reasonable jurists would not find my conclusion to be
12
     debatable or wrong, so I will not issue a certificate of appealability.
13
            IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice
14
     because of petitioner’s failure to notify the court of his change in address. The clerk of the court
15 shall enter judgment accordingly and close this action.

16          IT FURTHER IS ORDERED a certificate of appealability will not issue.

17          DATED: September 9, 2019.

18
                                                                    ______________________________
                                                                    ANDREW P. GORDON
19                                                                  United States District Judge

20

21

22

23
